DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18 in the reply filed on 09/30/2021 is acknowledged.  The traversal is on the ground(s) that the combined search and examination of the separate inventions would not be a serious burden.  This is not found persuasive because the inventions are classified in A24D3/041 and A24D3/18 therefore requiring a different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/30/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen CN206472844.
Regarding claim 1-3, Chen teaches a smoking article 1, comprising: 
an outer wrap (112, 122) circumscribing at least a portion of the smoking article 1, wherein the smoking article is defined by an upstream lighting end 12 and a downstream mouth end 14; 
a carbon heat source 11 positioned proximate the lighting end 12; 
a tobacco material 124 positioned downstream of the carbon heat source 11; 
a thermal energy absorber 121 at least partially positioned between the tobacco material 124 and the carbon heat source 11;
wherein the thermal energy absorber 121 comprises one or more of a metallic or ceramic material and one or more of aluminum or an alumina material (the spacer 121 can reduce the burning risk of the tobacco substance 123…effectively absorb the heat of the air heated by the carbon material 111…the material selected for the spacer is aluminum, aluminum oxide, and wood [0064])
Regarding the limitation of claim 4 and 17 “the thermal energy absorber is configured to increase uniform distribution of heated air across the tobacco material” and “the thermal energy absorber is configured to decrease a crest temperature of the smoking article by about 0C to about 5000C”, as stated above Chen teaches all the structural limitation and material of the claimed invention therefore capable of performing the same function as the claimed invention thus reading on the limitation. 
Regarding claim 5, Chen teaches the thermal energy absorber 121 is in the form of one or more circular disks (the spacer may be in the shape of a cylindrical sheet (as shown in FIG. 3A) [0064]).
Regarding claim 6-7, Chen teaches in the one or more circular disks comprise a plurality of holes and have an individual diameter of about 5 mm to about 9 mm and a thickness of about 0.1 mm to about 4 mm (1-40 holes on the spacer 121 and the bottom surface 123, and the diameter of the holes is 0.1mm-5mm [0063]).
Regarding claim 8, Chen teaches the plurality of holes are irregularly shaped, randomly-distributed, or distributed in a pattern (the spacer may be in the shape of a cylindrical sheet (as shown in FIG. 3A), a boss shape (as shown in FIG. 3B), or a T-shaped nail (as shown in FIG. 3C) [0064]).
Regarding claim 13, Chen teaches the thermal energy absorber 121 can be aluminum with a specific heat capacity of about 0.903 kJ/kg K therefore reading on the limitation of “the thermal energy absorber comprises a material with a specific heat capacity of about 0.1 kJ/kg K to about 3 kJ/kg K”.
Regarding claim 16, Chen teaches wherein the carbon heat source has a plurality of air inlet holes extending longitudinally therethrough (fig. 1 and fig. 3A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen CN206472844U as applied to claim 1 above, and further in view of Shinozaki et al. (US 2013/0133675)
Regarding claim 9-12, Chen does not explicitly teach the thermal energy absorber is in the form of a plurality of particles, the particles are substantially spherical in shape, the thermal energy absorber comprises between about 3 to about 500 particles and the particles have a diameter of about 0.005 mm to about 5 mm. However Shinozaki discloses a smokeless flavor inhalator includes a tobacco material (20) as a flavor generator, and a heater for heating the tobacco material (20) to allow flavor components to be released from the tobacco material (20) while preventing smoke from being generated from the tobacco material (20). The heater has a carbon heat source (10) and a cooling element (16) (abstract). Shinozaki further teaches cooling element 16 is made of an inorganic material Such as ceramics, meerschaums, glass, metals and calcium carbonate, hydrates, or water absorptive polymers. Specifically, the cooling element 16 has a honeycomb structure, a foamed structure or a packing structure, the packing structure being obtained by packing pellets or a granular or fibrous material into a mold [0090]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Chen to include the plurality of particles of Shinozaki because it has been held that the use of known technique to improve similar devices (methods, or products) in the same way is prima facie obvious (See MPEP § 2143I (C)). 
Regarding claim 14-15, Chen does not explicitly teach the tobacco material further includes one or more of a tobacco extract, an aerosol precursor composition, and a flavorant, wherein the tobacco material is in one or more of a shredded or particulate form. However Shinozaki further discloses a tobacco material 20, as a flavor generator, is contained in the material holder 18. The tobacco material 20 may be ordinary shredded tobacco used for 
Regarding claim 18, Chen in view of Shinozaki discloses the downstream mouth end further comprises a filter material (the mouthpiece section 14 may be metal or organic, such as hollow filter rods, hollow paper tubes, hollow wooden tubes, and the like, Chen [0071] and The filter 28 is in the form of a solid cylinder and is made of acetate fibers, paper or the like Shinozaki, [0101].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739. The examiner can normally be reached Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER A KESSIE/Examiner, Art Unit 1747                  

/ERIC YAARY/Examiner, Art Unit 1747